Mb. Justice Wole
delivered the opinion of the court.
In this case several questions of constitutional and statutory law have been raised in consequence of an information for selling milk in excess of the price fixed by section 40 of the rules of the food commission. The information recites that there was a violation of said regulation 40, but it was not copied into the said information, nor does it appear anywhere in the proof. The appellant presented regulation 42 by which he maintained that said regulation 40 had been repealed, but the government apparently never presented regulation 40 in evidence. Neither the court below nor ourselves can take judicial notice of the regulations of the food commission, the latter being in this regard like a municipal cor-*768poratioxi, and as tlie regulation does not appear in the record in any form and as the prosecution depended on it, the court below was without adequate proof to convict the appellant. Hence the judgment must be reversed and the appellant discharged.

Reversed.

Justices del Toro, Aldrey and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.